       Case 1:21-cr-00333-EGS Document 1 Filed 12/04/20 Page 1 of 1




                            District of Columbia




          Defendant(s)




Code Section                                   Offense Description




                                                             Complainant’s signature


                                                              Printed name and title




                                                                Judge’s signature


                                                              Printed name and title
